Citation Nr: 0212270	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  02-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 24, 1960 
until March 23, 1960.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from a March 2002 rating decision that denied service 
connection for internal derangement of the left knee.  A 
notice of disagreement (NOD) was received in April 2001.  A 
statement of the case (SOC) was issued in May 2002.  A 
substantive appeal was received in June 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The report of the veteran's service entrance examination 
on February 15, 1960, notes surgery to, the left knee; 
increased mobility in the anterior-posterior direction was 
noted.  A subsequent service medical entry dated on February 
26, 1960 indicated that no defects were found upon re-
examination on that date.

3.  After the veteran complained of left knee pain, the 
veteran was examined 19 days into his service and 
subsequently discharged. 

4.  The Medical Board concluded that a left knee disability 
was not incurred or aggravated in service, and there is 
otherwise no competent medical showing that the veteran's 
pre-existing left knee disability underwent a permanent 
increase in severity during active service.



CONCLUSIONS OF LAW

1.  The presumption of soundness, if applicable, is rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 
1132 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b) 
(2001).

2.  The pre-existing left knee disability was not aggravated 
in, or as a result of, the veteran's active military service.  
38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that prior to the initiation 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 2002 statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letter of February 2001), have been afforded opportunities to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2001)).  In a November 2001 
letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained, which requests for records had 
been implemented, and what information or evidence the 
veteran could provide in support of the claim.  Hence, the 
duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining clinical records from the veteran's treating 
physician whom the veteran identified and provided signed 
authorization.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

The service medical records reflect that on examination on 
February 15, 1960 for entrance onto active duty in the Marine 
Corps, the veteran provided history to the effect that he had 
had an operation performed on the lateral ligaments of his 
left knee at the age of 18.  Physical examination by service 
personnel revealed increased mobility in the anterior-
posterior direction.  The examiner noted that the veteran was 
determined to be physically qualified for general military 
service.  A subsequent service medical entry dated on 
February 26, 1960 indicated that no defects were found upon 
re-examination on that date.  

The service medical records reflect that on March 4, 1960, a 
sick call treatment note indicated that the appellant was 
seen for a swollen left knee causing him to be unable to 
bend.  Aspirin and whirlpool therapy were prescribed.  
Several days later, it was recorded that he "[h]as not had 
sufficient trial of duty - "L" factor is closed.  He gave 
no hx of knee trouble in P.E. here."  In a Report of Board 
of Medical Survey dated March 15, 1960, it was recorded that 
the veteran was examined on March 9, 1960 for a swollen and 
painful left knee.  It was noted that according to his 
statement, he had injured his left knee playing football at 
the age of 16 approximately one and one-half years before, 
that it had improved without treatment, but that he had re-
injured it several times since then.  It was reported that 
corrective surgery had been performed five months before, 
that he had had less difficulty since that time, but had a 
loss of 25 percent of flexion.  The examiner stated that 
after one week of physical training, the appellant's leg had 
become very painful on the medial and lateral aspects, and 
that he was unable to keep up with his platoon on account of 
the defect.  Physical findings were noted to include 
crepitation of the patella with limitation of 25 percent of 
flexion, pain to manipulation, and slight to moderate 
instability of the left knee joint.  It was reported that an 
X-ray of the left knee disclosed a metal pin in the upper 
shaft of the tibia, but no bony pathology otherwise.  It was 
determined that the veteran had a non-acceptable defect as 
defined in the pertinent regulations, and it was recommended 
that he be discharged from service.  It was further found 
that the condition existed prior to enlistment, and that in 
view of so short a period in the military, that there was no 
evidence to indicate that there had been any permanent 
aggravation, and that the disability was not the proximate 
result of performance of active duty as defined by 
regulation.  The veteran was discharged on the basis of such 
disability.

The veteran filed a claim for service connection for a left 
knee disability in November 2000.  Received in support of the 
claim was a medical record dated in October 1993 from the 
Miller Orthopaedic clinic showing treatment for a right ankle 
sprain.  It was noted at that time that he was written a 
prescription for left knee arthritis.  Correspondence from 
the veteran indicates that he had the pin removed from his 
left knee in 1970 and that treatment records evidencing 
continuing treatment for the left knee have been destroyed in 
the many years since active service. 

Legal Analysis

The veteran contends that he now has disability of the left 
knee as the result of active military service.  It is 
asserted that while he had injury and surgery to the left 
knee prior to service entrance, he was told that the knee was 
fine, that he could engage in any activity and that he had 
not problems with the left knee.  It is maintained that he 
has had constant pain and swelling of the left knee since 
discharge from service for which service connection on the 
basis of aggravation is warranted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Every person employed in the 
active military, naval, or air service shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1); Crowe, 7 Vet. App. at 
245.  The presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A higher court has explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).

Initially, it must be determined whether a left knee disorder 
was present at the time of the appellant's entry into active 
service.  The Board finds that the medical evidence of record 
is equivocal in this regard.  Service medical records clearly 
reflect that the veteran reported a history of prior injury 
of, and surgery to the left knee at his initial examination, 
and physical examination at that time disclosed increased 
mobility in the anterior-posterior direction.  However, a 
subsequent examination includes no notation of any defect; 
the veteran was then found to be qualified for military duty.

However, even assuming, arguendo, that the veteran is to be 
presumed sound as to the left knee at service entry, the 
Board finds that such presumption is rebutted by clear and 
unmistakable evidence.  The record reflects that some 19 days 
into his service, it was necessary for him to be brought 
before a Medical Board on account of acute symptoms affecting 
the left knee.  At that time, the veteran provided a more 
detailed and comprehensive medical history to include injury 
and re-injury to the left knee prior to active service, and 
corrective surgery having been performed some five months 
prior to entry onto active duty.  The Board also points out 
that on examination on March 9, 1960, the examiner noted that 
while the veteran's surgery led to less difficulty with the 
knee, the veteran had a loss of 25 percent of flexion, and 
was "unable to keep up with his platoon on account of the 
defect."  The Board finds that, collectively, this evidence 
clearly and unmistakably establishes a pre-existing left knee 
disability.  The question remains, however, as to whether 
such disability was aggravated in service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre-
existing condition during service are not considered to 
constitute be aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  

Considering the evidence of record in light of the above 
criteria, the Board finds that aggravation of the pre-
existing left knee disability may not be conceded.  As noted 
previously, the veteran's left knee became symptomatic with 
pain and swelling shortly after entrance onto active duty, 
following rigorous training.  The Medical Board noted that 
within one week, he was unable to keep up with his platoon on 
account of left knee symptomatology.  It was clearly 
determined however, that there had been no permanent increase 
in severity of the pre-existing left knee disorder; 
significantly, the veteran has neither presented nor alluded 
to the existence of any contrary medical opinion.  
Furthermore, the Medical Board's finding of no in-service 
aggravation is borne out by the post-service medical record, 
which is devoid of any evidence of chronic left knee 
symptomatology, or competent evidence of a medical nexus 
between any current left knee arthritis and any in-service 
incident.  

This, while the veteran may well believe that a relationship 
between current left knee disability and short period of 
active military service exists, there is no medical evidence 
whatsoever to support such a belief.  Furthermore, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to offer 
probative evidence, on the basis of his assertions alone, on 
a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a left knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for a left knee disability is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

